Citation Nr: 1730935	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than December 22, 2003 for the award of service connection for a nonspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his sons.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case was previously before the Board in February 2015 when it was remanded for further development by the originating agency.  The case returned to the Board in September 2016 when the claim for an earlier effective date for the award of service connection for a nonspecified depressive disorder was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a memorandum decision reversing in part and remanding in part the Board's September 2016 decision.  The appeal has now returned to the Board.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the San Antonio RO in October 2014.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 1956, the RO received the Veteran's initial claim for entitlement to service connection for an acquired psychiatric disability, characterized as headaches due to seizures. 

2.  Service connection for a dissociative reaction was denied in a January 1957 decision as the claimed condition was a constitutional or developmental abnormality and not a disability under the law.  

3.  In response to new evidence submitted by the Veteran, the RO issued a November 1957 rating decision finding CUE in the January 1957 denial of service connection based on the finding of a constitutional or developmental abnormality.  

4.  The November 1957 rating decision continued the denial of service connection for an acute dissociative reaction as the evidence did not establish a current chronic disability.  The Veteran was not provided notice of the November 1957 rating decision; the rating decision is not final and the September 1956 claim for service connection remained pending.

5.  Service connection for a nonspecified depressive disorder was granted in a March 2011 rating decision and an initial 50 percent evaluation was assigned from December 22, 2003, the date the RO determined the Veteran filed a claim to reopen service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder arose on September 17, 1956, the same date the claim was received by VA.


CONCLUSION OF LAW

The criteria for an effective date of September 17, 1956 for the award of service connection for a nonspecified depressive disorder are met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.303, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for an earlier effective date, this appeal arises from the Veteran's disagreement with the initial effective date assigned following a grant of service connection for a depressive disorder.  Once service connection is granted, a claim is substantiated and additional notice is not required.  Additionally, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
In this case, VA has obtained all records of treatment reported by the Veteran, including service treatment records and records of VA and private treatment.  The Veteran was awarded disability compensation from the Social Security Administration (SSA) in April 1976, but the SSA indicated in January 2009, April 2015, and October 2015 that the records associated with the award of benefits were destroyed and unavailable for procurement by VA.  The Board also observes that the Veteran waived any further development of his claims in various statements and reports of contact dated in 2015.  

The Board finds that VA has complied with the February 2015 remand orders of the Board.  In response to the Board's remand, copies of all available VA treatment records dated from 1957 to 2003 were obtained and added to the claims file.  He was also contacted in June 2015 and asked to identify all private health care providers who treated his claimed disabilities from 1957 to 2003.  Several days later, the Veteran replied that he had no additional evidence to submit.  A supplemental statement of the case (SSOC) was then issued in January 2016.  Therefore, VA has complied with the remand orders of the Board.  

For the above reasons, the Board finds that VA has complied with the duties to notify and assist the Veteran.  


Earlier Effective Date Claim

The Veteran contends that an earlier effective date is warranted for the award of service connection for a nonspecified depressive disorder.  Specifically, he challenges the finality of the November 1957 rating decision which denied his initial claim for service connection and contends the September 1956 claim was still pending when service connection for a nonspecified depressive disorder was granted by the Board in January 2011.  

The Veteran's initial claim for entitlement to service connection for an acquired psychiatric disorder, characterized as headaches due to seizures, was received by VA in September 1956.  The RO denied the claim (recharacterized as a dissociative reaction) in a January 1957 rating decision.  The RO found that the Veteran's in-service dissociative reaction was a constitutional or developmental abnormality and denied the claim for the lack of a disability under the law.  The Veteran was provided notice of the denial of service connection in a January 29, 1957 letter. 

In November 1957, the Veteran submitted new medical evidence indicating that a dissociative reaction is an acquired psychiatric disorder and not a constitutional condition.  Based on this evidence, the RO issued a November 1957 rating decision finding CUE in the January 1957 denial of service connection for a dissociate reaction on the basis of a constitutional or developmental abnormality.  The November 1957 rating decision then continued the denial of service connection for a dissociative reaction, noting that while the Veteran was treated for an acute dissociative reaction during service, no permanent residual disability was demonstrated.  The record did not contain any evidence of the present existence of a disability associated with the in-service condition and service connection was denied.  

The Veteran was not provided notice of the denial of his claim in the November 1957 rating decision.  He contends that as a result of VA's failure to provide such notice, the November 1957 rating decision is not final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  In its April 2017 memorandum decision, the Court agreed and specifically found that the November 1957 rating decision was not final and the original September 1956 claim remained pending until the Board's January 2011 decision granting service connection for a nonspecified depressive disorder.  The Board's allowance was implemented in the March 2011 rating decision on appeal.  An initial 50 percent evaluation was assigned to the depressive disorder effective December 22, 2003, the date identified by the RO as the date a claim to reopen service connection for an acquired psychiatric disability was filed by the Veteran.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

In order to determine the appropriate effective date for the award of service connection for a nonspecified depressive disorder, the Board must determine when the Veteran's claim for service connection was received and when entitlement to the benefit arose.  The claim for service connection in this case was received on September 17, 1956; as noted above, although the claim was denied in a November 1957 rating decision, the Veteran never received notice of the decision, it is not final, and the original September 1956 claim was still pending at the time service connection was eventually granted by the Board in January 2011.

The Board must now determine when entitlement to service connection arose.  The January 2011 Board decision awarding service connection for a nonspecified depressive disorder found that the competent evidence of record was in equipoise regarding whether the Veteran's current depressive disorder was related to his in-service psychiatric treatment.  As such, the Board resolved any doubt in favor of the Veteran and granted the claim.  As the Veteran's currently diagnosed depressive disorder is related to in-service psychiatric treatment, the Board finds that entitlement to service connection arose when the Veteran filed his claim for the benefit on September 17, 1956.  The date of claim and the date entitlement arose are therefore the same and an earlier effective date of September 17, 1956 is warranted.  


ORDER

Entitlement to an earlier effective date of September 17, 1956 for the award of service connection for a nonspecified depressive disorder is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


